Citation Nr: 9900512	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-22 086	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease and spondylosis of the cervical spine with 
postoperative residuals of a cervical disc fusion, currently 
evaluated as 30 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran retired from service in December 1983 after 20 
years of active service.  This matter comes before the Board 
of Veterans Appeals (Board) on appeal of a September 1996 
rating action which increased the rating for the veterans 
neck disorder, post operative status, from 20 percent to 30 
percent disabling.  The veteran appealed for a higher rating.  
The veteran gave testimony at a hearing before a RO hearing 
officer in May 1997.  A transcript of the hearing is of 
record.


REMAND

The appellant contends, in effect, that his cervical spine 
disorder has increased in severity, and that it was 
inadequately evaluated.  The veterans cervical spine 
disorder has been assigned the maximum rating for limitation 
of motion under Diagnostic Code 5290.  However, because the 
disorder is inclusive of a post operative cervical 
intervertebral disc syndrome, it is capable of qualifying for 
a 40 percent rating or a 60 percent rating under Diagnostic 
Code 5293.  

The U.S. Court of Veterans Appeals (Court) has held that, 
when a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiners report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In December 1997, the Acting General Counsel of 
the VA held that the provisions of 38 C.F.R.§§ 4.40 and 4.45 
must be considered in the case of ratings formulated under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97.  

Appellate review of the September 1996 VA examination report 
shows that the examiner failed to render comments prescribed 
by DeLuca. The examiners impression was chronic cervical 
pain syndrome.  However, the examination  provided no 
additional clinical findings regarding functional loss due to 
pain, or weakened movement, excess fatigability, or 
incoordination.  Therefore, the report is inadequate for 
adjudication of this claim.  We do note for the record that 
the September 1996 VA examination was a comprehensive 
examination, and would have been considered adequate for 
rating purposees prior to the Courts decision in the DeLuca 
case.

The the veterans representative has also claimed that an 
examination of the veterans cervical spine should include 
DeLuca comments.  Under the circumstances, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his cervical spine disorder 
since January 1997, the date of the most 
recent medical treatment record found in 
the claims folder.  Based on his 
response, the RO should obtain a complete 
copy of all identified treatment records 
and associate them with the claims 
folder.     

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected 
cervical spine disorder.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he may review pertinent aspects of the 
veterans military, medical, and 
employment history.  All clinical 
findings pertaining to the cervical spine 
should be reported in detail.  The 
examiner should conduct range of motion 
testing of the cervical spine, specifying 
the range of motion in degrees, and 
comment as to whether there is slight, 
moderate, or severe limitation of motion 
of the cervical spine.  The examiner 
should comment as to whether the cervical 
intervertebral disc syndrome is mild, 
moderate, severe, or pronounced in 
degree.  The examiner should also comment 
on the effects of the cervical spine 
disorder upon the veterans ordinary 
activity and on how it impairs him 
functionally, particularly in the work-
place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), as applicable.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and his representative should be furnished a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to comply with a 
precedent Court decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, 

M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1997).



- 2 -
